UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 TAHER ACHAGZAI, et al.,

                 Plaintiffs,

         v.
                                                             Civil Action No. 14-768 (RDM)
 BROADCASTING BOARD OF
 GOVERNORS,

                 Defendant.


                           MEMORANDUM OPINION AND ORDER

        On March 18, 2016, this Court issued a Memorandum Opinion and Order granting

Defendant’s motion for summary judgment on all counts for four of the five plaintiffs in this case

and for all but four counts as to the fifth plaintiff. See Dkt. 52. The Court concluded that

plaintiffs had failed to exhaust their administrative remedies for those counts and that equitable

tolling of the exhaustion deadlines was not warranted. Id. Plaintiffs now ask this Court to

reconsider that decision. See Dkt. 57. They characterize their motion as arising under Federal

Rules of Civil Procedure 59(e) and 60(b). Dkt. 57 at 1. Because the Court denied summary

judgment in part, however, its decision was not a final judgment, and the Court will instead

assume the motion invokes Rule 54(b), which provides that nonfinal orders “that adjudicates

fewer than all the claims or the rights and liabilities of fewer than all the parties . . . may be

revised at any time before” the Court enters final judgment.

        Reconsideration of interlocutory orders is permitted “‘as justice requires.’” Cobell v.

Jewell, 802 F.3d 12, 25 (D.C. Cir. 2015) (quoting Greene v. Union Mutual Life Ins. Co. of

America, 764 F.2d 19, 22 (1st Cir. 1985) (Breyer, J.)). Courts in this District have recognized
that relief under 54(e) is appropriate “when the movant demonstrates: ‘(1) an intervening change

in the law; (2) the discovery of new evidence not previously available; or (3) a clear error in the

first order.’” Murphy v. Exec. Office for U.S. Attorneys, 11 F. Supp. 3d 7, 8 (D.D.C. 2014)

(quoting Zeigler v. Potter, 555 F. Supp. 2d 126, 129 (D.D.C. 2008)); see also Keystone Tobacco

Co. v. U.S. Tobacco Co., 217 F.R.D. 235, 237 (D.D.C. 2003)).

       Plaintiffs’ motion for reconsideration does not show that any of these circumstances—or

any other circumstances that might justify reconsideration—are present here. The motion largely

rehashes arguments Plaintiffs made in their motion in opposition to summary judgment, see Dkt.

33, their motion for a preliminary injunction, see Dkt. 41, and their supplemental memorandum

on summary judgment, see Dkt. 50. Despite multiple opportunities, Plaintiffs have failed to

provide any evidence showing that they brought to the attention of an Equal Employment

Opportunity Officer “an act contributing to” their hostile work environment claims that

“occur[red] within the filing period.” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 117

(2002). They have likewise failed to produce any evidence that Defendants engaged in the sort

of “affirmative misconduct” that would justify equitable tolling of the administrative deadlines

for any of their claims. Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 151 (1984) (per

curiam).

       Accordingly, Plaintiffs’ motion for reconsideration, Dkt. 57, is DENIED.

       SO ORDERED.

                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge




Date: May 9, 2016

                                                 2